COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:        George D. LaBlanche v. National Collegiate Student Loan
                            Trust 2017-4

Appellate case number:      01-19-00291-CV

Trial court case number:    1105352

Trial court:                County Civil Court at Law No. 4 of Harris County

       Appellant, George D. LaBlanche, has filed a document, Appellant’s Notice of
Appeal or Alternatively Plea to Vacate 1/14/20 Dismissal Order in the Interest of Justice
[and] Addendum Adoption of Timely Amicus Curiae Brief, which we construe as a motion
for rehearing of our January 14, 2020 opinion. See TEX. R. APP. P. 49.1. Appellant’s motion
is DENIED.
       It is so ORDERED.



Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually    Acting for the Court

Panel consist of Justices Keyes, Goodman, and Countiss


Date: __September 10, 2020____________________